October 2012 UMH PROPERTIES, INC. Add-on Series A Preferred Offering Issuer Free Writing Prospectus Dated October 22, 2012 Filed Pursuant to Rule 433 Registration Statement No. 333-171338 Relating to Preliminary Prospectus Supplement Dated October 19, 2012 to Prospectus Dated January 20, 2011 Forward Looking Statements Statements contained in this presentation that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.Also, when we use any of the words “anticipate,” “assume,” “believe,” “estimate,” “expect,” “intend,” or similar expressions, we are making forward-looking statements.
